 



Exhibit 10.7
TIME WARNER INC.
DEFERRED COMPENSATION PLAN
(Amended and Restated as of January 1, 2005)
ARTICLE I
ESTABLISHMENT OF THE PLAN
     1.1   Establishment of Plan. Time Warner Inc. established this plan
effective as of November 18, 1998, to be known as the Time Warner Inc. Deferred
Compensation Plan. Effective January 11, 2001 AOL Time Warner Inc. (the
“Company”) became the plan sponsor and the plan was renamed the AOL Time Warner
Inc. Deferred Compensation Plan (the “Plan”). The Plan was initially amended and
restated effective as of August 1, 2001. Effective October 16, 2003, AOL Time
Warner Inc. was renamed Time Warner Inc. and effective January 1, 2004 the name
of the Plan was amended to be the Time Warner Inc. Deferred Compensation Plan.
The Plan has been further amended and restated effective as of January 1, 2005.
     1.2   Purpose of Plan. The Plan is intended to be an unfunded,
non-qualified deferred compensation plan maintained to provide deferred
compensation for a select group of management or highly compensated employees
under Section 201(2) of the Employee Retirement Income Security Act of 1974, by
providing Eligible Employees a means of irrevocably deferring to a future Year
the receipt of certain compensation from Employing Companies in excess of the
Compensation Limit.
     1.3   Applicability of Plan. The provisions of the Plan as currently
amended and restated are applicable only to amounts deferred under the Plan on
or after January 1, 2005. All amounts deferred under the Plan on or prior to
December 31, 2004 shall remain subject to the terms of the Plan as in effect on
October 3, 2004.
ARTICLE II
DEFINITIONS
     2.1   Definitions. Whenever used in the Plan, the following terms shall
have the respective meanings set forth below unless otherwise expressly
provided, and when the defined meaning is intended, the term is capitalized.
     2.2   Administrative Committee: The Administrative Committee as provided
for herein.
     2.3   Affiliate: An Employing Company and any entity affiliated with the
Employing Company within the meaning of Code Section 414(b), with respect to
controlled groups of corporations, Section 414(c) with respect to trades or
businesses under common control with the Employing Company, and Section 414(m)
with respect to affiliated service groups, and any other

 



--------------------------------------------------------------------------------



 



entity required to be aggregated with an Employing Company pursuant to
regulations under Section 414(o) of the Code.
     2.4   Assistant Benefits Officer: The Assistant Benefits Officer provided
for herein.
     2.5   Beneficiary: The person or persons designated from time to time by a
Participant or Inactive Participant, by notice to the Benefits Officer, to
receive any benefits payable under the Plan after his or her death, which
designation has not been revoked by notice to the Benefits Officer at the date
of the Participant’s or Inactive Participant’s death. Such notice shall be in a
form as required by the Benefits Officer or acceptable to such officer which is
properly completed and delivered to the Benefits Officer or such officer’s
designee. Notice to the Benefits Officer shall be deemed to have been given when
it is actually received by or on behalf of such officer.
     2.6   Benefits Officer: The Benefits Officer as provided for herein.
     2.7   Board: The Board of Directors of the Company or a committee thereof
authorized to act in the name of the Board.
     2.8   Code: The Internal Revenue Code of 1986, as amended.
     2.9   Company: Time Warner Inc. or any successor thereto.
     2.10   Compensation Limit: The compensation limit of Section 401(a)(17) of
the Code, as adjusted under Section 401(a)(17)(B) of the Code for increases in
the cost of living.
     2.11   Deferred Compensation Account: The separate account established
under Article V of the Plan for each Participant and Inactive Participant
representing amounts deferred by a Participant pursuant to Article III.
     2.12   Disability: Permanent and total disability as determined by the
Social Security Administration or any disability for which a Participant is
receiving monthly benefits under the provisions of the Time Warner Long Term
Disability Plan or, in the case of an employee covered by a long term disability
plan of an Affiliate, under the provisions of such plan, whichever shall occur
first, to the extent that such definition also constitutes such Participant
being considered “disabled” under Section 409A(a)(2)(C) of the Code.
     2.13   Eligible Employee: An individual who meets the eligibility
requirements of Section 3.1.
     2.14   Employee: An individual employed by an Employing Company.
     2.15   Employing Company: The Company and each Affiliate which has been
authorized by the Benefits Officer to participate in the Plan and has adopted
the Plan.
     2.16   ERISA: The Employee Retirement Income Security Act of 1974, as
amended.

2



--------------------------------------------------------------------------------



 



     2.17   Inactive Participant: A Participant who has had a Separation From
Service with the Company and any Affiliate and whose Deferred Compensation
Account has not been fully distributed.
     2.18   Investment Committee: The Investment Committee as provided for
herein.
     2.19   Investment Direction: A Participant’s or Inactive Participant’s
direction to the recordkeeper of the Plan, in the form and manner prescribed by
the Benefits Officer, in accordance with directions made by telephone, through
the intranet of the applicable Employing Company or through the Internet,
directing which Investment Funds will be credited with his or her deferrals and
transfers of all or part of the deferred amounts and any earnings thereon from
other Investment Funds and certain employment agreements, as provided for
herein.
     2.20   Investment Funds: The hypothetical investment funds, as determined
from time to time by the Board or the Investment Committee.
     2.21   Participant: Each Employee who participates in the Plan in
accordance with the terms and conditions of the Plan.
     2.22   Plan: This Plan, the Time Warner Inc. Deferred Compensation Plan, as
set forth herein and as it may be amended from time to time.
     2.23   Separation From Service: The term used to indicate a termination of
employment with an Employing Company that also constitutes a “separation from
service” under Section 409A(a)(2)(A)(i) of the Code; provided, however, that for
purposes for determining the controlled group of entities comprising the
Participant’s employer under Treas. Reg. 1.409A-1(h)(3), the determination shall
be made pursuant to the test for controlled groups under Section 414(b) and
(c) of the Code, using a common control ownership threshold of “at least 80%”
ownership, rather than “at least 50%” ownership.
     2.24   Valuation Date: With respect to the Investment Funds, each business
day when the New York Stock Exchange is open.
     2.25   Year: A calendar year.
ARTICLE III
PARTICIPANT DEFERRALS
     3.1   Eligibility. The Employees who shall be eligible to make deferral
elections under the Plan are those salaried officers and other key employees of
an Employing Company who at the time of a deferral election pursuant to
Section 3.3 below:

  (i)   are on a regular periodic U.S. payroll of the Employing Company; and    
(ii)   have a current base salary plus bonus in excess of, or projected to be in
excess of, the Compensation Limit or are otherwise designated as eligible by the
Benefits Officer. For purposes of this subsection 3.1(ii), “bonus”

3



--------------------------------------------------------------------------------



 



      means any annual bonus (paid or deferred) pursuant to a regular program
(but excluding long-term cash incentive plan payments other than those specified
in Section 3.5 and commission, spot and similar bonuses) for the Year preceding
the current Year, except that, in the case of a deferral election to be made by
a newly hired Employee (which election shall be made available at the sole
discretion of the Employing Company), with respect to a bonus to be earned in
(A) the current Year, “bonus” means the target or otherwise estimated bonus for
that portion of the current Year after the date of his or her hire, and (B) the
Year following hire, “bonus” means the target or otherwise estimated bonus for
the current Year.

     The Benefits Officer may, from time to time, modify the above eligibility
requirements and make such additional or other requirements for eligibility as
such officer may determine.
     3.2   Compensation Eligible for Deferral. (a)  An Eligible Employee may
elect to defer receipt of all or a specified portion of any bonus, but only to
the extent the receipt thereof would cause the Eligible Employee’s compensation
to exceed the Compensation Limit. Each such deferral may be expressed as a
percentage, in 10% increments only, but in no event shall any election result in
a deferral of less than $5,000. The Eligible Employee may elect to have the
designated percentage apply only to that portion of the bonus in excess of a
certain dollar amount that he or she specifies when making the election. For
purposes of this Section 3.2, “bonus” means any annual bonus earned by such
Eligible Employee in respect of services performed in a Year payable pursuant to
a regular program and signing bonuses (but excluding long-term cash incentive
plan payments other than those specified in Section 3.5 and commission, spot and
similar bonuses) and which would otherwise be payable in cash to an Eligible
Employee for services as an Employee. In lieu of designating a percentage, the
Eligible Employee may elect to have a specific dollar amount of the bonus
deferred or may make such other deferral election as may be approved from time
to time by the Benefits Officer.
          (b)   An Eligible Employee whose compensation is payable under an
employment agreement with an Employing Company which provides for deferred
compensation may elect to defer such deferred compensation under the Plan,
subject to the terms of such agreement. Any such deferral so elected shall be
made in the same manner as provided for in subsection (a). Notwithstanding the
foregoing, any compensation previously deferred under an employment agreement
shall be subject to deferral under the Plan only as provided for in Section 3.6.
An Eligible Employee’s employment agreement with the Company or another
Employing Company may also provide for a mandatory deferral of certain
compensation under the Plan.
          (c)   An Employing Company may designate a special bonus to be paid to
an Eligible Employee under an agreement with such employee as eligible for
deferral, subject to the terms of such agreement. Any such deferral so elected
shall be made in the same manner as provided for in subsection (a).
          (d)   Whenever any compensation eligible for deferral under the Plan
is also eligible for deferral, in whole or part, under any other deferred
compensation plan (such as an excess 401(k) plan), the amount of such
compensation eligible for deferral under the Plan shall be net of any amount
elected for deferral under the other plan.

4



--------------------------------------------------------------------------------



 



     3.3   Deferral Elections. (a)  An Eligible Employee with the consent of the
Benefits Officer may annually make an irrevocable election to defer under the
Plan certain compensation described in Section 3.2 and participate herein by
timely delivering a properly executed election to the Benefits Officer or such
officer’s designee on a form prescribed by the Benefits Officer. The election
form shall specify with respect to the compensation to be deferred under the
Plan for the Year, pursuant to the provisions of Section 3.2 and Article V:

  (i)   the percentage of the bonus or compensation specified in Section 3.2
(b) to be deferred or the specific dollar amount to be deferred (provided,
however, that if such specific dollar amount exceeds the amount eligible for
deferral, no deferral shall be made); and     (ii)   the time for the
commencement of payment of the deferred compensation, which must be either on
account of a Separation From Service or at an in-service Year to be specified by
the Eligible Employee. Compensation which is to be deferred to an in-service
payment date must be deferred for no fewer than three Years following the Year
in which it was earned.     (b)   A deferral election shall apply only with
respect to the Year for which it is made and shall not continue in effect for
any subsequent Year.

     3.4   Effective Date of Election. (a)  An election to defer compensation
under the Plan must be received by or on behalf of the Benefits Officer on or
prior to December 31 of the Year preceding that in which the services related to
the compensation will be performed, at which time it shall become irrevocable
(subject to any re-deferral elections made pursuant to Section 5.3); provided,
however, that in the case of any compensation that constitutes
“performance-based compensation” within the meaning of Treas. Reg. §
1.409A-1(e), the Benefits Officer may permit a Participant to make a deferral
election with respect to such compensation until the date that is six months
prior to the end of the applicable performance period, to the extent permitted
under Treas. Reg. § 1.409A-2(a)(8).
          (b)   Notwithstanding the deferral election deadlines specified in
subsection (a) above, the Benefits Officer may prescribe an earlier or later
date by which time an Eligible Employee must elect to defer such compensation to
the extent permitted under Section 409A of the Code and any regulations or other
guidance promulgated thereunder from time to time.
          (c)   Under no circumstances may an Eligible Employee at any time
defer compensation to which he or she has attained a legally enforceable right
to receive currently.
     3.5   Certain Incentive Plans. Notwithstanding anything to the contrary
herein, the term “bonus” wherever used in this Article III shall include any
amounts payable to Eligible Employees under a long-term incentive plan (“LTIP”)
of the Company or an Affiliate, which provides under the terms of the LTIP for
an election to defer payments thereunder into the Plan. Any such elections
pursuant to this Section shall be made in accordance with Section 3.4.
     3.6   Transfers. Each Eligible Employee, whose compensation is payable
under an employment agreement with an Employing Company which provides for
deferred compensation,

5



--------------------------------------------------------------------------------



 



may elect to have transferred to and deferred under his or her Deferred
Compensation Account in the Plan the balance, in whole or in part, of the
compensation previously deferred under such agreement, subject to the terms
thereof. Such an election can be made at any time, but only once in the Eligible
Employee’s lifetime. Notwithstanding the foregoing, an Eligible Employee who has
made an election to defer compensation under an employment agreement may, prior
to the date that such compensation would be payable but for such election, make
a subsequent election directing that the deferral be made under the Plan instead
of under the employment agreement.
ARTICLE IV
DEFERRED COMPENSATION ACCOUNT
     4.1   Deferred Compensation Account. (a)  A Deferred Compensation Account
shall be established for each Participant who makes a deferral election pursuant
to Article III. A Participant’s or Inactive Participant’s Deferred Compensation
Account shall consist of the compensation deferred by a Participant in any Year
under the Plan, increased or decreased by any gains or losses thereon.
          (b)   The Company shall maintain the Deferred Compensation Accounts of
all Participants and Inactive Participants.
          (c)   All payments made under the Plan shall be made directly by the
Company from its general assets subject to the claims of any creditors and no
deferred compensation under the Plan shall be segregated or earmarked or held in
trust. The Plan is an unfunded and unsecured contractual obligation of the
Company. Participants, Inactive Participants and Beneficiaries shall be
unsecured creditors of the Company with respect to all obligations owed to them
under the Plan. Participants, Inactive Participants and Beneficiaries shall not
have any interest in any fund or specific asset of the Company by reason of any
amount credited to a Deferred Compensation Account, nor shall any such person
have any right to receive any distribution under the Plan except as explicitly
stated herein. The Company shall not designate any funds or assets to
specifically provide for the distribution of the value of a Deferred
Compensation Account or issue any notes or security for the payment thereof. Any
asset or reserve that the Company may purchase or establish shall not serve as
security to Participants, Inactive Participants and Beneficiaries for the
performance of the Company under the Plan.
     4.2   Hypothetical Investment. (a)  For crediting rate purposes, amounts
credited to a Participant’s or Inactive Participant’s Deferred Compensation
Account shall be deemed to be invested according to his or her Investment
Direction in one or more of all of the similarly named funds (both core funds
and mutual funds in the mutual funds option) offered under the Time Warner
Defined Contribution Plans Master Trust. For any period, the deemed return on
each of these Investment Funds shall be the same as the return for such period
on each similarly named fund offered under such master trust.
          (b)   Notwithstanding anything to the contrary herein, the Company, by
action of the Investment Committee or the Board, may add to, decrease or change
the Investment Funds offered under the Plan, at any time and for any reason.
Participants, Inactive Participants and Beneficiaries shall not have the right
to continue any particular deferral option.

6



--------------------------------------------------------------------------------



 



          (c)   The Company shall be under no obligation to invest amounts
corresponding to any deferral options chosen by Participants or Inactive
Participants. Any such allocation to any Deferred Compensation Account shall be
made solely for the purpose of determining the value of such account under the
Plan.
     4.3   Investment Direction. Deferrals shall be credited to the Investment
Funds in accordance with a Participant’s or Inactive Participant’s Investment
Direction. A Participant or Inactive Participant shall direct that his or her
deferrals be applied, in multiples of one percent, to deemed investments in any
or all of the Investment Funds.
     4.4   Changes in Investment Direction. A Participant or Inactive
Participant may make one Investment Direction in each calendar quarter, with
respect to each of new deferrals and previous deferrals and any earnings
thereon; provided, however, that one additional Investment Direction may be made
in each calendar quarter in which any Investment Fund is made available, or
ceases to be available, as provided for in Section 2.20, with respect to each of
new deferrals and previous deferrals and any earnings thereon.
     4.5   Manner of Hypothetical Investment. (a)  For purposes of the
hypothetical investment under Section 4.2, deferred compensation shall be
considered to be invested on the date the recordkeeper of the Plan records the
deferral amount.
          (b)   As of each Valuation Date, the recordkeeper of the Plan shall
determine the value of each Participant’s, Inactive Participant’s or
Beneficiary’s Deferred Compensation Account.
          (c)   For purposes of distribution pursuant to Article V, the balance
of each Deferred Compensation Account shall be valued as of the Valuation Date
immediately preceding the date that the Committee commences the processing of
the distribution of the balance of such account, or the particular installment
thereof.
     4.6   Participant Assumes Risk of Loss. Each Participant, Inactive
Participant and Beneficiary assumes the risk in connection with any decrease in
value of his or her Deferred Compensation Account deemed invested in the
Investment Funds.
     4.7   Statement of Account. A statement of account shall be made available
through the recordkeeper’s website and may be viewed and printed by a
Participant or Inactive Participant at any time. Upon request, as soon as
reasonably practicable after the end of each calendar quarter, a statement of
account shall be sent to each Participant and Inactive Participant with respect
to the value of his or her Deferred Compensation Account as of the end of such
quarter.
ARTICLE V
PAYMENT OF DEFERRED COMPENSATION ACCOUNT
     5.1   Payment on Account of Separation From Service for Reasons other than
Death or Disability. (a)  In the event of the Participant’s Separation From
Service for reasons other than death or Disability, the Participant’s Deferred
Compensation Account shall be distributed to

7



--------------------------------------------------------------------------------



 



him or her in ten annual installment payments, unless otherwise elected pursuant
to the Participant’s deferral election(s) made hereunder.
          (b)   Notwithstanding any other provision of this Section 5.1, if the
value of the Participant’s Deferred Compensation Account together with amounts
deferred under any other nonqualified deferred compensation plan that is
aggregated with the Plan under Treas. Reg. § 1.409A-1(c)(2) are less than or
equal to the applicable dollar amount under Section 402(g)(1)(B) of the Code
(determined as of December 31 of the Year in which he or she has the Separation
From Service), payment shall be made in a lump sum.
          (c)   The first installment, or lump sum, as the case may be, shall be
distributed as soon as practicable on or after April 1 (and in any event, no
later than December 31) of the Year following the Year in which the Participant
has a Separation From Service. Subsequent annual installment payments shall be
distributed as soon as practicable on or after each following April 1 (and in
any event, no later than each following December 31).
     5.2   Payment on Account of Disability. (a)  In the event a Participant
meets the definition of Disability, the value of the Participant’s Deferred
Compensation Account shall be distributed to him or her in five annual
installment payments.
          (b)   Notwithstanding subsection (a) above, if the value of the
Participant’s Deferred Compensation Account together with amounts deferred under
any other nonqualified deferred compensation plan that is aggregated with the
Plan under Treas. Reg. § 1.409A-1(c)(2) are less than the applicable dollar
amount under Section 402(g)(1)(B) of the Code as of the Valuation Date
immediately prior to the date the definition of Disability is met, payment shall
be made in a lump sum.
          (c)   The first installment, or lump sum, as the case may be, shall be
distributed as soon as practicable on or after April 1 (and in any event, no
later than December 31) of the Year following the Year during which the
Participant has met the definition of Disability. Subsequent annual installment
payments shall be distributed as soon as practicable on or after each following
April 1 (and in any event, no later than each following December 31).
          (d)   The payment schedule described under Section 5.2(c) shall not be
affected by any subsequent changes to the Participant’s Disability status
following the initial occurrence of the Participant’s Disability.
     5.3   In-Service Payments; Re-deferral Elections. (a)  An in-service
payment elected by a Participant pursuant to Section 3.3(ii) shall be
distributed in a lump sum as soon as practicable on or after April 1 (and in any
event, no later than December 31) in the Year specified by the Participant.
          (b)   Notwithstanding subsection (a) above, a Participant may request,
by delivering written notice to the Benefits Officer on a form prescribed by
such officer prior to the date that is 12 months preceding the date on which the
in-service payment is to be made, that the Benefits Officer, in such officer’s
sole and absolute discretion, defer such payment until such later Year as the
Participant requests. Any such additional deferral (i) must be for at least 5
full Years beyond the date the in-service payment was previously scheduled to be
made, (ii) must be

8



--------------------------------------------------------------------------------



 



for the current value of the whole amount originally deferred, (iii) can only be
made five times with respect to any in-service payment, (iv) may not take effect
until at least twelve (12) months after the date on which such additional
deferral election is made, and (v) shall be distributed in a lump sum as soon as
practicable on or after April 1 (and in any event, no later than December 31) in
the Year specified by the Participant.
          (c)   Notwithstanding the forgoing, the Benefits Officer may, in such
officer’s sole and absolute discretion, permit Participants to change their
deferral elections under the Plan without meeting the conditions set forth above
provided that such deferral election changes comply with Section 409A of the
Code or the transitional relief rules promulgated by the Treasury Department
thereunder. In the event of a Participant’s Separation From Service for any
reason prior to the time any in-service payment under this Section 5.3 would
have been made, distribution of such payment shall be made according to the
manner of payment specified in Section 5.1, 5.2, or 5.4, based on the
Participant’s actual reason for Separation From Service.
     5.4   Payment to Beneficiary or Estate in the Event of Death.
Notwithstanding the provisions for payment described in Sections 5.1 through 5.3
above, in the event of the death of a Participant or Inactive Participant before
the distribution of his or her Deferred Compensation Account has commenced, or
before such account has been fully distributed, the value of such account shall
be determined as of the Valuation Date coincident with or immediately prior to
the date that the Benefits Officer commences the processing of the distribution,
after both a written notice of his or her death and a death certificate have
been received by the Benefits Officer. Such account shall be distributed in a
lump sum as soon as practicable to the Participant’s or Inactive Participant’s
Beneficiary (or, if no person has been designated or if no person so designated
survives the Participant or Inactive Participant, to such Participant’s or
Inactive Participant’s estate or if such Beneficiary survives the Participant or
Inactive Participant, but dies prior to payment, to such Beneficiary’s estate)
prior to the end of the Year of the Participant’s or Inactive Participant’s
death (or within 90 days after the date of death, if later). In case any
Participant or Inactive Participant and his or her Beneficiary die in or as a
result of a common accident or disaster and under such circumstances as to make
it impossible to determine which of them was the last to die, the Participant or
Inactive Participant shall be deemed to have survived his or her Beneficiary.
Distributions hereunder shall be subject to such administrative and procedural
requirements and forms as the Benefits Officer in such officer’s discretion may
require.
     5.5   Severe Unforeseeable Financial Emergency Payments. Notwithstanding
any other provisions of the Plan, a Participant or Inactive Participant may make
an application to the Benefits Officer that he or she has a severe unforeseeable
financial emergency; to the extent that such severe unforeseeable financial
emergency also constitutes an “unforeseeable emergency” under Section
409A(a)(2)(B)(ii) of the Code. After consideration of the application, and a
determination that such an emergency exists, the Benefits Officer shall direct
that all or a portion of the balance of such individual’s Deferred Compensation
Account be paid to him or her in such manner and at such time as the Benefits
Officer shall specify; provided, that such amount shall be limited to the amount
reasonably necessary to satisfy the emergency need, to the extent permitted
under Section 409A(a)(2)(B)(ii) of the Code.

9



--------------------------------------------------------------------------------



 



     5.6   Incapacity. The Benefits Officer may direct that any amounts
distributable under the Plan to a person under a legal disability be made to
(and be withheld until the appointment of) a representative qualified pursuant
to law to receive such payment on such person’s behalf.
     5.7   Method of Paying Installments. Installment payments as provided for
in this Article V shall be paid on each payment date in an amount equal to the
value of the Deferred Compensation Account on such payment date multiplied by a
fraction, the numerator of which is one (1) and the denominator of which is the
number of Years remaining in the period of installment payments elected by the
Participant.
     5.8   Payments Only in Cash. All payments under the Plan shall be made only
in cash.
     5.9   Rehire of Inactive Participant. If an Inactive Participant returns to
work with the Company or an Affiliate, distribution of his or her remaining
Deferred Compensation Account with respect to amounts deferred prior to the date
of the Separation From Service shall continue to be made as if the Inactive
Participant has not returned to work.
     5.10   Election Changes Pursuant to Transition Relief Rules Under Code
Section 409A. To the extent permitted by the Committee or the Benefits Officer,
Participants may elect to amend their deferral election to provide that a
greater portion (or all) of the Participant’s bonus or long term incentive plan
award amounts will be paid to the Participant in a subsequent year upon the
regularly scheduled bonus or long term incentive plan award payment dates, in
each case, in a manner consistent with the transition relief rules promulgated
by the Treasury Department under Section 409A of the Code and pursuant to the
terms established by the Benefits Officer.
ARTICLE VI
ADMINISTRATION
     6.1   The Administrative Committee; Appointment. The Plan shall be
administered by a Administrative Committee, consisting of not less than three
members to be appointed from time to time by the Board. The members of the
Administrative Committee shall serve at the pleasure of, and may be removed by
the Board at any time. Any member of the Administrative Committee may resign at
any time by giving notice to the Board or to the President of the Company. Any
such resignation shall take effect at the date of receipt of such notice or at
any later date specified therein; and, unless otherwise specified therein, the
acceptance of such resignation shall not be necessary to make it effective. No
member of the Administrative Committee shall receive any compensation for his or
her services as such. Participants and Inactive Participants may be members of
the Administrative Committee but may not participate in any decision affecting
their own account in any case where the Administrative Committee may take
discretionary action under Article V.
     6.2   Quorum and Actions of Administrative Committee. A majority of the
members of the Administrative Committee at the time in office shall constitute a
quorum for the transaction of business. All resolutions or other action taken by
the Administrative Committee

10



--------------------------------------------------------------------------------



 



shall be by vote of a majority of its members present at any meeting or, without
a meeting, by instrument in writing signed by all its members. Members of the
Administrative Committee may participate in a meeting of such Administrative
Committee by means of a conference telephone or similar communications equipment
that enables all persons participating in the meeting to hear each other, and
such participation in a meeting shall constitute presence in person at the
meeting.
     6.3   Plan Administrator. The Administrative Committee shall be the
administrator of the Plan and shall have all powers necessary to administer the
Plan, including discretionary authority to determine eligibility for benefits
and to decide claims under the terms of the Plan, except to the extent that any
such powers are vested in any other fiduciary by the Plan or by the
Administrative Committee. The Administrative Committee may from time to time
establish rules for the administration of the Plan, and it shall have the
exclusive right to interpret the Plan to decide any matters arising in
connection with the administration and operation of the Plan. All its rules,
interpretations and decisions shall be conclusive and binding on the Employing
Companies and on Eligible Employees, Participants, Inactive Participants and
Beneficiaries.
     The Administrative Committee may delegate any of its powers or duties to
others as it shall determine and may retain counsel, agents and such clerical
and accounting services as it may require in carrying out the provisions of the
Plan.
     6.4   Reliance on Information. The Administrative Committee and the
Investment Committee (as described below) may rely conclusively upon all tables,
valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel, recordkeeper or other person who is employed or
engaged for any purpose in connection with the administration of the Plan.
     Neither the Administrative Committee or Investment Committee nor any member
of the Board or the board of directors (or governing body) of an Affiliate and
no employee of the Company or any Affiliate shall be liable for any act or
action hereunder, whether of omission or commission, by any other member or
employee or by any agent to whom duties in connection with the administration of
the Plan have been delegated or for anything done or omitted to be done in
connection with the Plan.
     6.5   Committee Records. The Administrative Committee shall keep a record
of all its proceedings and of all payments directed by it to be made to
Participants, Inactive Participants or Beneficiaries or payments made by it for
expenses or otherwise.
     6.6   The Benefits Officer; Appointment. The Benefits Officer shall be
appointed by the Chief Executive Officer of the Company and may be removed by
the Chief Executive Officer. The Benefits Officer may not serve concurrently on
the Administrative Committee or the Investment Committee. The Benefits Officer
may resign at any time by giving notice to the Chief Executive Officer of the
Company. Any such resignation shall take effect at the date of receipt of such
notice or at any later date specified therein; and, unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective. A Participant may be appointed as the Benefits Officer. The Benefits
Officer shall not receive compensation for his or her services as such.

11



--------------------------------------------------------------------------------



 



     6.7   Delegation of Duties. The Benefits Officer may authorize others to
execute or deliver any instrument or to make any payment in his or her behalf
and may delegate any of his or her powers or duties to others as he or she shall
determine, including the delegation of such powers and duties to an Assistant
Benefits Officer who shall be appointed by the Benefits Officer. In the event of
such delegation, the Assistant Benefits Officer shall for all purposes of the
Plan be considered the Benefits Officer and all references to the Benefits
Officer shall be deemed to be references to such Assistant Benefits Officer when
acting in such capacity. The Benefits Officer and the Assistant Benefits Officer
may retain such counsel, agents and clerical, medical, accounting and actuarial
services as they may require in carrying out their functions.
     6.8   Benefits Officer; Settlor and Ministerial Functions. The Benefits
Officer shall have the duty to execute settlor and ministerial functions on
behalf of the Company, including, without limitation, amending and modifying the
terms of the Plan and performing ministerial functions with respect to the Plan,
except to the extent specifically limited by resolution of the Board or by the
terms herein. The Benefits Officer shall have solely ministerial and settlor
functions, and shall have no fiduciary authority, obligations or status with
respect to the Plan, such as, without limitation, authority or discretion to
interpret or administer the Plan, set investment policy with respect to the
Plan, or resolve factual disputes arising in connection with the interpretation,
administration and operation of the Plan, and all such fiduciary authority,
obligations and status shall be retained by the Administrative Committee and
Investment Committee as set forth herein, and the Benefits Officer will present
any issues related to such authority, obligations or status to the
Administrative Committee for its resolution.
     6.9   Investment Committee; Appointment. An Investment Committee,
consisting of three or more persons, shall be appointed from time to time by the
Board. The members of the Investment Committee shall serve at the pleasure of,
and may be removed by the Board at any time. Any member of the Investment
Committee may resign at any time by giving notice to the Board or to the
President of the Company. Any such resignation shall take effect at the date of
receipt of such notice or at any later date specified therein; and, unless
otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective. Participants may be members of the Investment
Committee. Unless otherwise directed by the Board, and except as may be required
under ERISA, no bond or other security shall be required of any members of the
Investment Committee as such. No member of the Investment Committee shall
receive compensation for his services as such.
     6.10   Quorum and Actions of Investment Committee. A majority of the
members of the Investment Committee at the time in office shall constitute a
quorum for the transaction of business. All resolutions or other action taken by
the Investment Committee shall be by vote of a majority of its members present
at any meeting or, without a meeting, by instrument in writing signed by all its
members. Members of the Investment Committee may participate in a meeting of
such Investment Committee by means of a conference telephone or similar
communications equipment that enables all persons participating in the meeting
to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting.
     6.11   Investment Committee Chairman; Delegation by Investment Committee.
The members of the Investment Committee shall elect one of their number as
chairman and may elect a secretary who may, but need not, be one of their
number. The Investment Committee may

12



--------------------------------------------------------------------------------



 



delegate any of its powers or duties among its members or to others as it shall
determine. It may authorize one or more of its members to execute or deliver any
instrument or to make any payment in its behalf. It may employ such counsel,
agents and clerical, accounting, actuarial and recordkeeping services as it may
require in carrying out the provisions of the Plan.
     6.12   Investment Policy. The Board shall have the authority to establish
the overall investment policy for the Plan and may delegate such responsibility
to the Investment Committee. The Investment Committee shall take all prudent
action necessary or desirable for the purpose of carrying out the foregoing.
     6.13   Indemnification. The Company shall, to the fullest extent permitted
by law, indemnify each director, officer or employee of the Company or any
Affiliate (including the heirs, executors, administrators and other personal
representatives of such person) and each member of the Administrative Committee,
Investment Committee and Benefits Officer against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement, actually and reasonably
incurred by such person in connection with any threatened, pending or actual
suit, action or proceeding (whether civil, criminal, administrative or
investigative in nature or otherwise) in which such person may be involved by
reason of the fact that he or she is or was serving any employee benefit plans
of the Company or any Affiliate in any capacity at the request of such company.
     6.14   Expenses of Administration. Any expense incurred by the Company, the
Administrative Committee, the Investment Committee or the Benefits Officer
relative to the administration of the Plan shall be paid by the Employing
Companies in such proportions as the Company may direct.
ARTICLE VII
CLAIMS PROCEDURE
     7.1   Participant or Beneficiary Request for Claim. Any request for a
benefit payable under the Plan shall be made in writing by a Participant or
Beneficiary (or an authorized representative of any of them), as the case may
be, and shall be delivered to any member of the Administrative Committee. Such
written request shall be deemed filed upon receipt thereof by the Administrative
Committee. Such request shall be made within one year after the claimant first
knew or should have known that he had a claim for benefits under the Plan.
     7.2   Insufficiency of Information. In the event a request for benefits
contains insufficient information, the Administrative Committee shall, within a
reasonable period after receipt of such request, send a written notification to
the claimant setting forth a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material is necessary. The claimant’s request shall be deemed filed
with the Administrative Committee on the date the Administrative Committee
receives in writing such additional information.
     7.3   Request Notification. The Administrative Committee shall make a
determination with respect to a request for benefits within ninety (90) days
after such request is filed (or within

13



--------------------------------------------------------------------------------



 



such extended period prescribed below). The Administrative Committee shall
notify the claimant whether his claim has been granted or whether it has been
denied in whole or in part. Such notification shall be in writing and shall be
delivered, by mail or otherwise, to the claimant within the time period
described above. If the claim is denied in whole or in part, the written
notification shall set forth, in a manner calculated to be understood by the
claimant:

  (i)   The specific reason or reasons for the denial;     (ii)   Specific
reference to pertinent provisions of the Plan on which the denial is based; and
    (iii)   An explanation of the Plan’s claim review procedure.

          Failure by the Administrative Committee to give notification pursuant
to this Section within the time prescribed shall be deemed a denial of the
request for the purpose of proceeding to the review stage.
     7.4   Extensions. If special circumstances require an extension of time for
processing the claim, the Administrative Committee shall furnish the claimant
with written notice of such extension. Such notice shall be furnished prior to
the termination of the initial ninety (90)-day period and shall set forth the
special circumstances requiring the extension and the date by which the
Administrative Committee expects to render its decision. In no event shall such
extension exceed a period of ninety (90) days from the end of such initial
ninety (90)-day period.
     7.5   Claim Review. A claimant whose request for benefits has been denied
in whole or in part, or his duly authorized representative, may, within sixty
(60) days after written notification of such denial, file with a reviewer
appointed for such purpose by the Administrative Committee (or, if none has been
appointed, with the Administrative Committee itself), with a copy to the
Administrative Committee, a written request for a review of his claim. Such
written request shall be deemed filed upon receipt of same by the reviewer.
     7.6   Time Limitation on Review. A claimant who timely files a request for
review of his claim for benefits, or his duly authorized representative, may
review pertinent documents (upon reasonable notice to the reviewer) and may
submit the issues and his comments to the reviewer in writing. The reviewer
shall, within sixty (60) days after receipt of the written request for review
(or within such extended period prescribed below), communicate its decision in
writing to the claimant and/or his duly authorized representative setting forth,
in a manner calculated to be understood by the claimant, the specific reasons
for its decision and the pertinent provisions of the Plan on which the decision
is based. If the decision is not communicated within the time prescribed, the
claim shall be deemed denied on review.
     7.7   Special Circumstances. If special circumstances require an extension
of time beyond the sixty (60)-day period described above for the reviewer to
render his decision, the reviewer shall furnish the claimant with written notice
of the extension required. Such notice shall be furnished prior to the
termination of the initial sixty (60)-day period and shall set forth the special
circumstances requiring the extension period. In no event shall such extension
exceed a period of sixty (60) days from the end of such initial sixty (60)-day
period.

14



--------------------------------------------------------------------------------



 



ARTICLE VIII
AMENDMENT AND TERMINATION
     8.1   Amendments. The Company (by action of the Board) or the Benefits
Officer (for the Company and the other Employing Companies) may at any time
amend the Plan.
     8.2   Termination or Suspension. The continuance of the Plan and the
ability of an Eligible Employee to make a deferral for any Year are not assumed
as contractual obligations of the Company or any other Employing Company. The
Company reserves the right (for itself and the other Employing Companies) by
action of the Board or the Benefits Officer, to terminate or suspend the Plan,
or to terminate or suspend the Plan with respect to itself or an Employing
Company, to the extent permitted under Treas. Reg. § 1.409A-3(j)(4)(ix). Any
Employing Company may terminate or suspend the Plan with respect to itself by
executing and delivering to the Company or the Benefits Officer such documents
as the Company or Benefits Officer shall deem necessary or desirable.
     8.3   Participants’ Rights to Payment. No termination of the Plan or
amendment thereto shall deprive a Participant, Inactive Participant or
Beneficiary of the right to payment of deferred compensation credited as of the
date of termination or amendment, in accordance with the terms of the Plan as of
the date of such termination or amendment; provided, however, that in the event
of termination of the Plan, or termination of the Plan with respect to the
Company or one or more other Employing Companies, the Benefits Officer may, in
such officer’s sole and absolute discretion, accelerate the payment of all such
credited deferred compensation on a uniform basis for all Participants and
Inactive Participants or, in the case of termination of the Plan with respect to
one or more other Employing Companies, for all Participants and Inactive
Participants of such other Employing Companies only, to the extent permitted
under Treas. Reg. § 1.409A-3(j)(4)(ix).
ARTICLE IX
PARTICIPATING COMPANIES
     9.1   Adoption by Other Entities. Upon the approval of the Company or the
Benefits Officer, the Plan may be adopted by any Affiliate by executing and
delivering to the Company or the Benefits Officer such documents as the Company
or Benefits Officer shall deem necessary or desirable. The provisions of the
Plan shall be fully applicable to such entity except as may otherwise be agreed
to by such adopting company and the Company or Benefits Officer.
ARTICLE X
GENERAL PROVISIONS
     10.1   Participants’ Rights Unsecured. The right of any Participant or
Inactive Participant to receive future payments under the provisions of the Plan
shall be a general unsecured claim against the general assets of the Employing
Company employing the Participant at the time that his or her compensation is
deferred. The Company, and any other Employing

15



--------------------------------------------------------------------------------



 



Company or former Employing Company shall not guarantee or be liable for payment
of benefits to the employees of any other Employing Company or former Employing
Company under the Plan.
     10.2   Non-Assignability. The right of any person to receive any benefit
payable under the Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, lien or charge, and
any such benefit shall not, except to such extent as may be required by law, in
any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of the person who shall be entitled to such benefits, nor
shall it be subject to attachment or legal process for or against such person.
     10.3   Affiliate Ceasing to be Such. (a)  In the event that a corporation
or other entity ceases at any time to meet the definition of an Affiliate, such
entity shall cease as of such time to be an Employing Company, if it had been
such, and those of its Employees who would have been Eligible Employees under
the Plan shall cease to be such, in each case, to the extent that the event
causing such entity to no longer be an Affiliate constitutes a change in
ownership or effective control of such entity within the meaning of
Section 409A(a)(2)(A)(v) of the Code.
          (b)   Payments to Participants employed by any entity which ceases to
be an Affiliate under the circumstances described under Section 10.3(a) shall be
made pursuant to Article V as if the Participant had a Separation From Service.
     10.4   No Rights Against the Company. The establishment of the Plan, any
amendment or other modification thereof; or any payments hereunder, shall not be
construed as giving to any Employee, Eligible Employee, Participant or Inactive
Participant any legal or equitable rights against the Company or any other
Employing Company or former Employing Company, its shareholders, directors,
officers or other employees, except as may be contemplated by or under the Plan
including, without limitation, the right of any Participant or Inactive
Participant to be paid as provided under the Plan. Participation in the Plan
does not give rise to any actual or implied contract of employment. A
Participant may be terminated at any time for any reason in accordance with the
procedures of the Employing Company.
     10.5   Withholding. Each Employing Company, former Employing Company, or
paying agent shall withhold any federal, state and local income or employment
tax (including F.I.C.A. obligations for both social security and medicare) which
by any present or future law it is, or may be, required to withhold with respect
to any deferral of compensation pursuant to the Plan, any Employing Company
Allocation, any income deemed accrued or any distribution under the Plan, with
respect to any of its former or present Employees. The Benefits Officer shall
provide or direct the provision of information necessary or appropriate to
enable each such company to so withhold.
     10.6   No Guarantee of Tax Consequences. The Administrative Committee, the
Benefits Officer, the Company and any Employing Company or former Employing
Company do not make any commitment or guarantee that any amounts deferred for
the benefit of a Participant or Inactive Participant will be excludible from the
gross income of the Participant or Inactive Participant in the Year of deferral
or distribution for federal, state or local income or employment tax purposes,
or that any other federal, state or local tax treatment will apply to or be
available to

16



--------------------------------------------------------------------------------



 



any Participant or Inactive Participant. It shall be the obligation of each
Eligible Employee, Participant or Inactive Participant to determine whether any
deferral under the Plan is excludible from his or her gross income for federal,
state and local income or employment tax purposes, and to take appropriate
action if he or she has reason to believe that any such deferral is not so
excludible.
     10.7   Severability. If a provision of the Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.
     10.8   Governing Law. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of New York (other than its
rules of conflicts of laws to the extent that the application of the laws of
another jurisdiction would be required thereby), to the extent not preempted by
the laws of the United States.
     10.9   Compliance with Section 409A of the Code. This Plan is intended to
comply with Section 409A of the Code and will be interpreted in a manner
intended to comply with Section 409A of the Code. In furtherance thereof, no
payments may be accelerated under the Plan other than to the extent permitted
under Section 409A of the Code. To the extent that any provision of the Plan
violates Section 409A of the Code such that amounts would be taxable to a
Participant prior to payment or would otherwise subject a Participant to a
penalty tax under Section 409A, such provision shall be automatically reformed
or stricken to preserve the intent hereof. Notwithstanding anything herein to
the contrary, (i) if at the time of a Participant’s Separation From Service the
Participant is a “specified employee” as defined in Section 409A of the Code
(and any related regulations or other pronouncements thereunder) and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such Separation From Service is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company shall defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) until the date that is six
months following the Participant’s Separation From Service (or the earliest date
as is permitted under Section 409A of the Code) and (ii) if any other payments
due to a Participant hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment compliant under
Section 409A of the Code, or otherwise such payment shall be restructured, to
the extent possible, in a manner, determined by the Benefits Officer or the
Administrative Committee, that does not cause such an accelerated or additional
tax. The Benefits Officer and the Administrative Committee shall implement the
provisions of this Section 10.9 in good faith; provided that none of the
Company, the Benefits Officer, the Administrative Committee nor any of the
Company’s or its subsidiaries’ employees or representatives shall have any
liability to Participants with respect to this Section 10.9.

17